While I do not think the decision in this case can be reconciled with some of our previous opinions and decisions, involving the pledge of the net revenues of self-liquidating projects, where the certificates or debentures expressly negative the right to use the taxing power to pay the same wherein it was held that they were invalid without an election (in most of which the writer dissented), I consider the present decision a sound and correct one and supported by the holdings in the majority of our previous cases dealing with the general subject.